Citation Nr: 9931183	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1965.  

The veteran has attempted to establish service connection for 
a right knee disorder on several previous occasions.  His 
current appeal before the Board of Veterans' Appeals (Board), 
however, arises from an October 1994 decision entered by the 
aforementioned regional office (RO), with which decision he 
expressed his disagreement in December 1994.  A statement of 
the case was issued in January 1995, and a substantive appeal 
was received later that month.  In March 1995, the veteran 
offered testimony before a hearing officer at the RO, and 
supplemental statements of the case were issued in November 
1995 and May 1996.  Thereafter, the case was forwarded to the 
Board in Washington, DC.  In December 1997, the Board 
remanded the matter to have the RO attempt to obtain records 
of treatment the veteran indicated he had received in the 
1960's.  After an unfruitful search for these records was 
conducted, the RO issued the veteran a supplemental statement 
of the case in August 1999, and returned the case to the 
Board.  



FINDINGS OF FACT

1.  The veteran was initially denied service connection for a 
right knee disability in a December 1970 rating action; that 
decision was not appealed, and became final. 

2.  After December 1970, the last prior final decision which 
denied the veteran's attempt to reopen his claim for service 
connection for a right knee disorder, and as to which the 
record establishes he received notice, was issued in April 
1981.  


3.  The evidence obtained since the RO's 1981 decision is 
either cumulative of evidence previously considered, 
duplicative of evidence previously considered, or it does not 
demonstrate any relationship between the veteran's current 
right knee disorder and service, and, therefore, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's decision in 1981 is not new 
and material, and the veteran's claim of entitlement to 
service connection for a right knee disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

A review of the record discloses that the veteran was 
originally denied service connection for a right knee 
disability in a December 1970 rating action.  This was based 
on a review of the veteran's service medical records and the 
report of an examination conducted for VA purposes in 
November 1970.  The veteran's service medical records showed 
that, during the month of January 1964, he was seen on 
several occasions for right knee complaints.  Although X-rays 
of the knee that were apparently taken on January 15, 1964, 
revealed that the knee appeared within normal limits, an 
entry dated January 23, 1964, reported "definite evidence of 
medial coll. lig. strain [with] point tenderness."  
Thereafter, however, there were no further knee complaints 
noted in the service records.  During the examination 
conducted in connection with the veteran's discharge from 
service, he denied any lameness or having a "trick or locked 
knee" and there were no abnormalities of the lower 
extremities noted upon clinical evaluation.  

When examined in connection with his claim for VA benefits in 
November 1970, the veteran complained that his knee would 
become sore with prolonged sitting or standing.  The 
examination, however, revealed that the veteran could bear 
weight on either leg, and that he could rise on his toes and 
squat well.  There was also no atrophy on either the thigh or 
the calf noted, and no swelling.  Range of motion of the knee 
was described as normal, and there was no instability, 
tenderness, or crepitation.  X-rays of the knee revealed that 
there was no bone or joint pathology visualized, and the 
diagnosis was simply "arthralgia 'R' knee - sprain."  

Since the examination conducted when the veteran was 
discharged from service showed no right knee impairment, and 
the examination conducted in 1970 also essentially showed no 
right knee impairment, the veteran was denied service 
connection for a right knee disability in a December 1970 
rating action.  Notice of this decision, and of his appellate 
rights, was sent to the veteran in a letter addressed to him 
in January 1971.  As this decision was not appealed, it 
became final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

Following this initial denial of benefits, the veteran made a 
number of additional attempts to establish service connection 
for a right knee disorder.  The first occurred in 1975, and 
the next occurred in 1980.  After the veteran's first attempt 
to reopen his claim, a VA medical examination was conducted 
in December 1975.  The conclusion following this evaluation 
was that there as "no pathology seen Rt knee."  
Accordingly, by a February 1976 rating action, the veteran's 
claim was denied.  


In connection with the veteran's 1980 attempt to reopen his 
claim, another medical examination was conducted for VA 
purposes.  This occurred in February 1981.  The report from 
this evaluation indicates that X-rays of the knee showed 
evidence of spurring, and it was considered that the veteran 
had a possible tear of the medial meniscus in his right knee.  
This document, however, contained no medical opinion linking 
those findings to the veteran's service, or to his in-service 
complaints.  Therefore, the veteran's 1980 attempt to reopen 
his claim was denied in an April 1981 rating action.  

Additional evidence, dated after 1981, reflects that the 
veteran made a number of additional attempts to reopen the 
claim at issue, prior to the 1994 attempt that has become the 
subject of this appeal.  Those attempts all appear to have 
been denied.  However, since it is unclear from the current 
record whether the veteran received formal notification of 
these decisions, including notice of his appellate rights, we 
will construe the 1981 rating decision, as to which the 
record clearly shows the veteran did receive notice in May 
1981, as the last prior final denial of the claim.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the April 1981 decision by the RO, we must 
first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).


The Court has more recently held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999)
(en banc), interpreting and applying a decision of the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which 
we must now follow is - first, it must be determined whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203, 206 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for a right knee disability, is 
that which has been submitted since the RO's decision in 
April 1981.  

Evidence submitted since the RO's 1981 decision includes 
duplicate copies of the veteran's service medical records; a 
February 1986 report of a contemporaneous work related right 
knee injury; the transcript of a hearing conducted at the RO 
in March 1995; private treatment records dated in 1993 and 
1994; and VA medical records dated between 1975 and 1998.  

Obviously, duplicate copies of the veteran's service medical 
records may not be considered new and material evidence, 
since they were considered when the veteran's claim was first 
denied.  Furthermore, a record reflecting a work-related 
right knee injury, which occurred some 20 years after the 
veteran's discharge from service, does not bear at all on the 
matter in question.  Indeed, it suggests a post-service cause 
for the veteran's current knee disability.  Similarly, the 
testimony taken at the veteran's hearing simply restates his 
long-held contention that his right knee disability began 
during service, and is merely cumulative.  Thus, none of this 
evidence may be considered new and material, so as to reopen 
the veteran's claim. 

The postservice medical records associated with the claims 
file since this matter was last denied reveal that, as early 
as 1975, the veteran was seen for right knee complaints.  
Some of these records also show that the veteran advised 
those who were providing his care that he was of the opinion 
that his right knee problems began during service.  We must 
observe, however, that treatment for a right knee complaints, 
approximately 10 years after the veteran's discharge from 
service, in no way establishes a relationship between these 
complaints and service.

In addition, the veteran's contention that his right knee 
impairment began during service has long been known and, in 
any case, such a lay assertion, no matter how sincerely felt, 
does not constitute competent medical evidence sufficient to 
reopen a claim.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); see also 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  
Moreover, these records do not contain any opinion by those 
medical professionals treating the veteran that they were of 
the opinion that his right knee disability was related in any 
way to service.  Accordingly, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and may not be considered new and material for 
purposes of reopening the veteran's claim.  

In sum, the evidence added to the file, after the veteran's 
claim was last denied in 1981, is either duplicative or 
cumulative, is not competent to establish that the veteran's 
right knee disorder is related to service, or it simply does 
not address whether the veteran's right knee disorder is 
related to service.  Accordingly, this evidence is not new 
and material, and it does not appear that the Board need 
reach the question of whether the claim is well grounded.  
However, assuming that question could be reached, we would be 
compelled to point out that that the evidence of record does 
not include any which could be construed as competent to 
establish a nexus, or link, between the veteran's current 
disability and his military service.  We thus conclude that 
new and material evidence to reopen the veteran's claim for 
service connection for a right knee disorder has not been 
presented.

The Board further notes that, in its January 1995 statement 
of the case, the RO cited to 38 C.F.R. § 3.156, the 
regulation discussed with approval in Hodge, and quoted the 
regulation's pertinent language as it relates to new-and-
material evidence claims.  The analysis set forth in the 
November 1994 rating action appealed, however, by concluding 
that "[t]o justify a reopening of a claim, on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome," appears to be predicated, in part, upon language 
found impermissible by Hodge.  It is therefore unclear 
whether the RO appropriately considered the veteran's claim 
under the language of section 3.156.  This raises the 
question as to whether the case should be remanded in order 
to protect the veteran's due process rights, by ensuring that 
the RO did consider the case using the correct interpretation 
of the law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the present appeal, the Board finds that our 
proceeding to a decision without remanding to the RO for re-
analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  As indicated above, the veteran 
has submitted evidence which is either cumulative, or 
duplicative, or fails to include competent opinion relating 
his current right knee disorder to service.  

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
supra, 12 Vet.App. at 207; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a right knee 
disability, the claim may not be reopened.  



ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a right knee disability, and 
the appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




 

